Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 1 of 13      PageID #: 89



                                                                      FILED IN THE
HENRY S. FRIEDMAN                                            UNITED STATES DISTRICT COURT
                                                                  DISTRICT OF HAWAII
Assistant Section Chief                                            Oct 01, 2019
Environmental Enforcement Section                                 SUE BEITIA, CLERK
Environment & Natural Resources Division
United States Department of Justice
ELISE S. FELDMAN (MA Bar No. 563187)
Senior Counsel
Environmental Enforcement Section
Environment & Natural Resources Division
United States Department of Justice
301 Howard Street, Suite 1050
San Francisco, CA 94105
Telephone: 415-744-6470
Facsimile: 415-744-6476
E-mail: Elise.Feldman@usdoj.gov
KENJI M. PRICE #10523
United States Attorney
District of Hawaii
SYDNEY SPECTOR
Assistant United States Attorney
300 Ala Moana Boulevard, Rm. 6-100
Honolulu, HI 96850
Telephone: 808-541-2850
Facsimile: 808-541-3752
Email: Rachel.Moriyama@usdoj.gov
 Attorneys for the United States


                     UNITED STATES DISTRICT COURT
                          DISTRICT OF HAWAII

IN THE MATTER OF:                    Mag. No. 19-01007 KSC

                                     MEMORANDUM IN SUPPORT OF
                                     UNITED STATES’ EX PARTE
FACTORY STREET LEAD                  APPLICATION FOR
SITE HONOLULU, HAWAII                ADMINISTRATIVE WARRANT
                                     FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 2 of 13            PageID #: 90




       MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE
          APPLICATION FOR ADMINISTRATIVE WARRANT
                   FOR ENTRY AND ACCESS


      The United States of America, on behalf of the United States Environmental

Protection Agency (“EPA”), has applied for a civil administrative warrant for

entry and access pursuant to Section 104(e) of the Comprehensive Environmental

Response, Compensation, and Liability Act, 42 U.S.C. §9604(e), (“Proposed

Warrant”). The Proposed Warrant would allow EPA and other authorized

individuals to access the 900 block of Factory Street in Honolulu, Island of Oahu,

Hawaii (“Property”) for a period not to exceed ninety (90) days, for the purpose of

removing lead contaminated soils located under the degrading roadway to abate

the potential imminent and substantial endangerment posed by lead contamination

to this densely populated neighborhood. See Proposed Warrant submitted

herewith. 1

      The Property was one of a number of parcels purchased by the Kalihi Taro

and Land Company, Limited (“KTLC”) in 1910. Declaration of Amanda Pease

dated September 24, 2019, (“Pease Decl.”) at ⁋ 11. KTLC was dissolved in 1926

and, although certain other parcels were sold or transferred, the Property, itself,


1
 Upon obtaining access to the Property, EPA seeks access for the duration of 90
contiguous days. EPA has requested that access be granted as soon as possible
and is prepared to enter the Property by October 7, 2019.

                                   2
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 3 of 13             PageID #: 91




was never subsequently acquired by any private or public entity. Id. Accordingly,

the Property is abandoned. 2 Id. The United States’ request is made ex parte

because there is no entity from whom EPA can seek permission to enter and

because the proposed removal activities are time critical. Id. at ⁋ 26; see also In re

Bunker Hill Co., 658 F.2d 1280, 1285 (9th Cir. 1981).

A.    BACKGROUND

      The Property is part of the Factory Street Lead Site which is located

between North King Street and Stanley Street and includes certain areas of private

land bordering on Factory Street, (“Site”). 3 See Site Vicinity Map attached as

Exhibit A to Pease Decl.” at ⁋ 3. Factory Street is a busy side street in a dense,

urban neighborhood and serves as a major corridor to North King Street, both for

pedestrians and cars. Pease Decl. at ⁋ 4. Schools, including five elementary

schools, and parks are located within a half mile radius of the Site. Id.

      In the vicinity of the Site is the former location of a dental office, sign

painting shop, Kalihi Fishing Supply, and a car battery rebuilder; all potential


2
  To the extent access is required for staging, passage of vehicles or other removal-
related purposes on other parts of the Site, the United States has obtained access
by agreement with current property owners or has access on a public thoroughfare.
Pease Decl. at ¶ 21.
3
  The Site, including that portion referred to herein as the “Property,” is a facility,
establishment, or other place or property: (A) where hazardous substances may
have been generated, stored, treated, disposed of, or transported from; (B) where
hazardous substances have been released; (C) where a release is threatened . . . .”

                                   3
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 4 of 13            PageID #: 92




sources of lead contamination. Id. at ⁋ 7. Assessments by state and federal

authorities have disclosed elevated lead concentrations in soils at various locations

within the Property. Pease Decl. at ⁋ 6. The assessments have shown that lead is

present in surface soils at the Property at levels exceeding both the EPA

Residential Screening Level and the Hawaii Department of Health (“HDOH”)

Environmental Action Level for unrestricted land use. Based on the

investigations, EPA and HDOH characterized the site as needing “No Further

Action,” in 1995 and 1996 because the presence of pavement on the street

prevented residents from exposure to elevated levels of lead. Id. at ⁋ 8.

      The asphalt, however, has fallen into disrepair. See photographs attached to

Pease Decl. at ⁋ 9. As a result of the crumbling asphalt, the soils beneath the road

are visibly coming to the surface. Id. The road is no longer adequately protecting

the community from potential harm from exposure to the lead in the soils. Id. at ⁋

10. EPA intends to dig out and properly dispose of approximately 12-18 inches of

contaminated soils and then re-engineer and repave the roadway in order to

provide the community with a permanent solution to the potential imminent and

substantial endangerment posed by the contaminated soils being exposed through

the crumbling roadway. Id. at ⁋ 13. Removing the contaminated soils will prevent

future exposures, even if the asphalt falls back into disrepair in the future. Id.


See 42 U.S.C. Section 9604(e)(3)(A)-(C).
                                   4
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 5 of 13           PageID #: 93




B.    ARGUMENT

      A.     EPA Meets the Requirements for Obtaining a Warrant for Access
             Under Section 104(e) of CERCLA

             1.    Legal Standard

      The court may issue an ex parte administrative warrant where "probable

cause" exists. Marshall v. Barlows, Inc., 436 U.S. 307, 320 (1978). The probable

cause standard for issuance of civil administrative warrants is less stringent than

the criminal probable cause standard, and requires only a showing of “either

specific evidence of an existing violation” or “reasonable legislative or

administrative standards” for conducting a particular inspection. Marshall, 436

U.S. at 320. An affidavit is adequate to support a probable cause determination.

See Burkart v. Randall Division of Textron, Inc. v. Marshall, 625 F.2d 1313, 1319-

20 (7th Cir. 1980) (in an administrative probable cause determination, the court can

assume that the information contained in the declaration of an agency compliance

officer is true and accurate and can serve as the basis for a determination of

probable cause); National-Standard, 685 F.Supp 1040, 1047 (N.D. Illinois 1988);

In re: Search Warrant, 2004 WL 1368848 (D. Del, June 10, 2004) *3 fn 5. Courts

have consistently recognized that EPA's entry authority under Section 104(e) of

CERCLA is broad. See, e.g., United States v. Fisher, 864 F.2d 434, 437 (7th Cir.

1988); New Jersey Dep’t of Envtl. Prot. v. Briar Lake Dev., 736 F. Supp. 62, 67


                                   5
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 6 of 13            PageID #: 94




(D.N.J. 1990) (state agency entitled to immediate access to property adjacent to

landfill for purposes of completing cleanup of landfill), aff’d, 961 F.2d 210 (3d

Cir. 1992); United States v. Iron Mountain Mines, Inc., Civ. A. No. S-87-1189-

MIS, 1987 WL 46792 (E.D. Cal. Sept. 18, 1987) (EPA has the right to access

property to evaluate the need for response action, choose response actions,

conduct response actions, or otherwise enforce CERCLA); United States v.

Dickerson, 660 F. Supp. 227 (M.D. Ga. 1987), aff’d 834 F.2d 974 (11th Cir. 1987)

(access granted to EPA for purposes of investigating, monitoring, sampling and

conducting remedial action at drum storage site).

      Pursuant to Section 104(e) of CERCLA, EPA must demonstrate that “there

is a reasonable basis to believe there may be a release or threat of a release of a

hazardous substance,” 42 U.S.C. § 9604(e)(1), and that entry and access to the Site

is needed to determine the need for response or the appropriate response or to

effectuate a response action under CERCLA. 42 U.S.C. § 9604(e)(3). EPA has

met both of these standards. See Pease Decl. at ⁋ 12.

             2.     Release or Threat of Release of a Hazardous Substance
                    Occurred

      The history of the Site, environmental assessments by state and federal

authorities, public health data, and personal observations by EPA’s On Scene

Coordinator for the Site provide robust support for EPA’s reasonable belief that a


                                   6
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 7 of 13                PageID #: 95




release or threat of a release of a hazardous substance exists at the Property. Id. at

⁋ 18.

        There is robust evidence that the Site contains lead-contaminated soils.

Pease Decl. at ⁋⁋ 6 - 9. The Site is located in the vicinity of a number of

businesses that used, and likely disposed of, lead into soils. Id. at ⁋ 7.

Accordingly, the historic use of the property supports the belief that soils at the

Property are contaminated by lead. Indeed, sampling data documented elevated

concentrations of lead in soils on the Property. Id. at ⁋ 6. Thus, lead, a hazardous

substance as that term is defined under Section 101 of CERCLA, 42 U.S.C. §

9601(14) has come to be located at the Property. Id. at ⁋ 16. EPA’s sampling

evidence confirms the presence of lead at the Site and this evidence alone is

sufficient to establish the requirement to show a release or threatened release of a

hazardous substance as provided by Section 104(e)(1). See id. at ⁋ 6.

        Further, the lead in the soil is being released, or threatened to be released

from beneath the crumbling roadway. Pease Decl. at ⁋ ⁋ 9-10. First, EPA’s On

Scene Coordinator personally observed the crumbling condition of the asphalt as

recently as May, 2019. Id. The potholes and cracks were so significant that it was

possible to see the dirt below. Id. In addition, state public health authorities have

documented lead in the blood of children residing on Factory Street from the

1990s to as recently as 2019. Pease Decl. at ⁋ 17. While the particular source of

                                      7
        MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
               ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 8 of 13           PageID #: 96




the children’s exposure to lead is not known, the presence of lead in their blood

may provide additional support for EPA’s reasonable belief that a release or threat

of release has occurred. Id. at ⁋ 17.

             3.    EPA Requires Access

      There is no public or private owner of this abandoned property. Id. at ⁋ 11.

The State has requested that EPA step in to undertake the work of eliminating this

exposure pathway under its authority under CERCLA or otherwise. Id. at ⁋ 5.

Under the standard for seeking a warrant under Section 104(e)(3), it is clear that

EPA requires access. See CERCLA Section 104(e)(3)(D).

      In order to address the contamination, EPA needs to undertake specific

activities on the Property. Pease Decl. at ¶ 19. The activities EPA intends to

undertake are itemized in the Proposed Warrant and they are all activities that fall

under the broad definition of response action. See Section 101(25) and (23) of

CERCLA, 42 U.S.C. § 9601(25) and (23). (“[R]esponse” means “remove,

removal, remedy, and remedial action.” “’[R]emove’ or ’removal’ means the

cleanup or removal of released hazardous substances from the environment, such

actions as may be necessary taken in the event of the threat of release of hazardous

substances into the environment, such actions as may be necessary to monitor,

assess, and evaluate the release or threat of release of hazardous substances, the

disposal of removed material, or the taking of such other actions as may be

                                   8
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 9 of 13            PageID #: 97




necessary to prevent, minimize or mitigate damage to the public health or welfare

or to the environment ,which may otherwise result from a release or threat of

release.”) Thus, EPA requires access to effectuate a response action under the

Statute. See 42 U.S.C. § 9604(e)(3)(D).

      EPA has prepared an Action Memorandum setting forth in detail the

activities that will be needed to address the lead contaminated soils on the

Property. See Pease Decl. at ⁋⁋ 13-14. In summary, to prevent exposing the

community to any on-going threat of release of the lead on the Property, EPA will

need to excavate and properly dispose of approximately 12-18 inches of

contaminated soils, and re-engineer and re-pave the roadway. Id. at ¶13. Authority

for use of land other than the Property for activities such as staging, transportation,

and storage of materials, has already been obtained through agreement or lease or

is available because of public access on roadways in the area. Id. at ¶ 21. In

addition to federal authorities, State and local authorities may be required to assist

in the completion of the work. Id. at ⁋ 22. If accompanying EPA for the purposes

of working on the Property, State and local authorities may also need access for

the limited purposes of performing this removal action. Id. In addition, during the

work, it will be necessary for law enforcement including state and local officers as

well as EPA’s contractors to access the Property for the purpose of directing

pedestrian and vehicular traffic, enforcing parking restrictions, and ensuring the

                                   9
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 10 of 13          PageID #: 98




safety of those performing the work as well as that of the community. Pease Decl.

at ⁋ 23.

       B.     Ex Parte Warrant is Proper in This Case

       It is appropriate for the United States to seek this Proposed Warrant

following the procedure for ex parte relief because there is no owner who could

grant permission or object to the petition and because the need for access is time

critical. See Pease Decl. at ⁋ 19. See also, In re Bunker Hill Co., 658 F.2d at 1285

(upholding EPA’s authority under the CAA to obtain an ex parte warrant based on

sufficient statutory authority). 3

              1.     Urgency

       EPA has identified this remedial action as time critical. Pease Decl. at ⁋ 24.

There is urgency to move forward with EPA’s removal activities because it has

become evident that the Property may pose an imminent and substantial threat to

human health, welfare, and the environment. First, the Property is a publicly



 3
   See In re Alameda County Assessor’s Parcel Nos. 537-801-2-4 and 537-850-9,
672 F.Supp. 1278, 1287 (N.D.CA 1987) (Finding under Clean Water Act that EPA
is not required to give advance notice of an application to seek an ex parte
administrative search warrant); Stoddard Lumber Co. v. Marshall, 627 F.2d 984
(9th Cir. 1980) (ex parte warrant under OSHA); In re Order Pursuant to Section
3013(d) RCRA, 550 F.Supp. 1361 (W.D. Wash. 1982) (ex parte orders are
“customary” under the closely related RCRA statute); National-Standard at 1048-
49 (ex parte RCRA warrant); In re Bunker Hill Co., 658 F.2d at 1285 (ex parte
warrant under Clean Air Act); In re Stanley Plating, 637 F. Supp. 71, 73 (D. Conn.

                                    10
      MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
             ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 11 of 13           PageID #: 99




accessible street where the public has contact with the uncontrolled hazardous

substances. Id. at ¶ 10. Based on the most recent site visit, the Site is heavily

trafficked and is surrounded by mixed use residential and commercial buildings.

Id. Any person working, living, or traversing on or near Factory Street may be

exposed to hazardous substances by coming into contact with lead-contaminated

soils or dust. Id. Hazardous substances are located in soils under degrading

concrete and paving at the Site and may be easily accessed by residents, workers,

other visitors, and animals. Id. Lead has been identified in the blood of

neighborhood children as recently as 2019 As the street is abandoned and not

being maintained, the potential for exposure of the public to dangerous lead levels

will increase as the street continues to degrade. Id. at ¶ 10.

      In addition, it is important that this Warrant be issued quickly because the

season is changing and work may be delayed or even stopped when rains and

hurricanes start in the coming months. Pease Decl. at ⁋ 25. EPA received the

State’s request with respect to this Property in June of 2019 and EPA has been

working diligently to prepare for this undertaking to try to avoid the work spilling

into the wet season in Oahu. Id.

             2.     Notice and Public Outreach


1986) (ex parte RCRA warrant).


                                   11
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 12 of 13            PageID #: 100




      If there were an owner who was responsible for the maintenance of the

Property, the United States would likely have required that owner to address the

contamination or would have negotiated a grant of access to perform the work

itself. Pease Decl. at ⁋ 26. Here, there is no owner, and therefore no entity to

name in pleadings and no specific entity to object to the United States’ request.

Id. Accordingly, an ex parte process is appropriate.

      Although there is no property owner to receive notice of the removal, EPA

is taking steps to reach out to and to protect the health and safety of the

community. See Id. at ⁋ 27. Steps have included among other things, following

all applicable health and safety regulations, hiring contractors to assist in directing

traffic, taking steps to ensure that all trash and postal services will continue; and

working with individuals whose parking will be affected. Id. In addition, EPA

has held a public meeting, is preparing informational brochures for the

community, is coordinating with state officials to provide an on-site information

booth, and intends to go door-to-door to provide information and to answer

questions. Finally, the On Scene Coordinator believes that, barring unforeseen

circumstances, EPA and its contractors will be able to begin work immediately

upon receipt of an executed warrant and that the work to be undertaken can be

completed within 90 days. Id. at ⁋ 28.



                                   12
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
Case 1:19-mj-01007-KSC Document 2 Filed 10/01/19 Page 13 of 13         PageID #: 101




V.    CONCLUSION

      For the reasons set forth above, the United States respectfully requests that

the Court grant the Application of the United States and issue the Proposed

Warrant.

                                      Respectfully Submitted,



Dated: October 1, 2019                /s/ Elise S. Feldman
                                      ELISE S. FELDMAN
                                      Environmental Enforcement Section
                                      Environment & Natural Resources Division
                                      United States Department of Justice
                                      301 Howard Street, Suite 1050
                                      San Francisco, California 94105

                                      KENJI M. PRICE
                                      United States Attorney
                                      District of Hawaii
                                      SYDNEY SPECTOR
                                      Assistant United States Attorney



OF COUNSEL:
Brianna Fairbanks, Assistant Regional Counsel
U.S. Environmental Protection Agency
75 Hawthorne St.
San Francisco, CA 94105




                                   13
     MEMORANDUM IN SUPPORT OF UNITED STATES’ EX PARTE APPLICATION FOR
            ADMINISTRATIVE WARRANT FOR ENTRY AND ACCESS
